DETAILED ACTION
In view of the appeal brief filed on August 18, 2022, PROSECUTION IS HEREBY REOPENED. New ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TSE W CHEN/               Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                         
Applicability of Leahy-Smith America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for receiving speed data of the person from a speed sensor and to adapt properties of the conversion function in the memory of the device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for receiving speed data of the person from a speed sensor and to adapt properties of the conversion function in the memory of the device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “processing unit.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “means for mounting the device on the wrist of the person” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for mounting the device on the wrist of the person” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “wristband.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-8, 10-11, and 23-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “increase said cumulative activity index value based upon signals from the heart rate sensor using a second algorithm in said activity monitoring mode when said acceleration data does not correspond to walking and/or running-related moves of the person” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of increasing the cumulative activity index value based upon signals from the heart rate sensor using a second algorithm, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that a second algorithm is used and that the increase is based upon signals from the heart rate sensor.  The closest support the examiner could find is at page 15, lines 24-26, which discloses “[t]he second activity monitoring mode(s) can use also other sensors than the built-in acceleration sensor, for example a heartbeat sensor, satellite positioning sensor, bike pod or foot pod.”  However, this portion does not disclose an algorithm of how cumulative activity index value is increased based upon signals from the heartbeat sensor.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 2-8, 10-11, and 23-24 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-8, 10-11, and 23-24 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8, 10-11, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0172311 to Hjelt et al. (hereinafter “Hjelt”) in view of U.S. Patent Application Publication No. 2009/0287103 to Pillai.
For claim 1, Hjelt discloses a device for transforming measurements of physical activity of a person into a cumulative activity index describing an amount of motoric or metabolic activity of the person during a measurement period (Abstract) (“energy expended,” para [0043]), comprising
a data processing unit (12) (Fig. 1) (para [0029]);
an acceleration sensor (“accelerometer,” para [0032]) for providing an acceleration signal (“measurement signals,” claim 1) containing acceleration data that correspond to a measured acceleration in moves of said person (Examiner’s Note: functional language, i.e., capable of) (para [0039]); and
a memory unit (26 and/or 28) (Fig. 1) (para [0031]) capable of storing a value of said cumulative activity index (para [0043]);
wherein the acceleration sensor and the memory unit are functionally connected to said data processing unit (as can be seen in Fig. 1);
wherein the data processing unit is capable of being operated in at least a first activity monitoring mode (48) and at least a second activity monitoring mode (44 or 46), the data processing unit being configured to continuously, in a repetitive process during sais physical activity of said person (see “YES” to step 54 in Fig. 3), to:
	calculate cadence (“speed,” para [0047]) based on periodic features of said acceleration signal (“steps taken,” para [0047]) and increase said cumulative activity index value based solely on said acceleration data (see Fig. 3, which shows that acceleration measurements are received and pre-processed in steps 38 and 40 and no other type of sensor information is identified in Fig. 3) using a first algorithm in said first activity monitoring mode when said acceleration data corresponds to walking and/or running-related moves of the person and a first criteria exceeds a predefined magnitude threshold (Fig. 3) (para [0043], [0044], and [0047], and more generally [0047]-[0054]) (also see para [0074]-[0076]), and
increase said cumulative activity index value using a second algorithm in said second activity monitoring mode (para [0061]) when said acceleration data does not correspond to walking and/or running-related moves of the person (Examiner’s Note: “walking and/or running-related moves” corresponding to “reliable determination of cadence, i.e., periodic features of the acceleration signal occurring with sufficient regularity” based on page 14, lines 5-7 of Applicant(s)’ specification as originally filed) (see Fig. 3) (para [0043] and [0044]).
	Hjelt does not expressly disclose a heart rate sensor, wherein the heart rate sensor is functionally connected to a data processing unit, and that the increase in said cumulative activity index value using the second algorithm in said second activity monitoring mode is based upon signals from the heart rate sensor.
However, Pillai teaches a heart rate sensor (61 and/or 62), wherein the heart rate sensor is functionally connected to a data processing unit (60) (see Fig. 1B) (also see para [0060]), and that an increase in a cumulative activity index value (i.e., “workload,” see para [0119]) is based upon signals from the heart rate sensor (see 402 in Fig. 4, which uses 61 in Fig. 1B).  Pillai also teaches that the cumulative activity index value (i.e., the workload) is only determined if the activity level exceeds a predetermined threshold (see 404 and 406 in Fig. 4).  This “activity level” corresponds to “a certain level of exercise” (para [0114]) and the “workload” parameter that is determined in element 406 is interchangeable with “intensity” (see “workload/intensity” in para [0009]).
It would have been obvious to a skilled artisan to modify Hjelt to include a heart rate sensor, wherein the heart rate sensor is functionally connected to a data processing unit, and that the increase in said cumulative activity index value using the second algorithm in said second activity monitoring mode is based upon signals from the heart rate sensor, in view of the teachings of Pillai, for the obvious advantage of using multiple parameters to update the cumulative activity index for a more accurate calculation.  Alternatively, a skilled artisan could have substituted the signals from the heart rate sensor for the signals from the accelerometer in updating the cumulative activity index value using the determination step at 406 of Pillai as a simple substitution of the type of data that is being used for the predictable result of determining workload/intensity, which is what Hjelt wants to do at element 46 in Fig. 3 of Hjelt.
For claim 2, Hjelt further discloses wherein the processing unit is configured to determine if the acceleration data corresponds to walking- and/or running-related movements of the person by analyzing the periodicity of the acceleration data (para [0074]-[0079]).
For claim 3, Hjelt further discloses wherein the processing unit is configured to determine if the acceleration data corresponds to walking- and/or running-related movements of the person by analyzing the average magnitude of the acceleration data (para [0074]-[0079]) (also see para [0041]).
For claim 4, Hjelt further discloses wherein in said first activity monitoring mode, the data processing unit is configured to detect periodic motions from the acceleration data, determine frequency of the periodic motions, determine whether the frequency of the periodic motions is at a predefined frequency range, and increase the activity index value using said frequency of periodic motions only if the frequency of the periodic motions is at said predefined frequency range (para [0074]-[0078]) (also see para [0053]).
For claim 5, Hjelt further discloses wherein in said first activity monitoring mode, the data processing unit is configured to determine average acceleration based on the acceleration data, determine whether the average acceleration is within a predefined acceleration range, and increase the activity index using said average acceleration only if the average acceleration is within said predefined acceleration range (para [0074]-[0079]) (also see para [0041]).
For claim 6, Hjelt discloses wherein in said first activity monitoring mode the processing unit is configured to determine average acceleration based on the acceleration data (para [0074]-[0079]) (also see para [0041]), convert the average acceleration determined to average speed of the person using a conversion function stored in the memory of the device (para [0054]), and use the average speed for updating the activity index value (para [0054]).
For claim 8, Hjelt further discloses wherein the processing unit is additionally configured to use at least one of the following parameters storable in the memory of the device for updating the activity index value: age of the person, sex of the person, mass of the person, fitness index of the person, maximum oxygen intake value (VO2,max) of the person (para [0062]).
For claim 10, Hjelt further discloses user interface (16, 18) for allowing the person to switch between the first and second activity monitoring modes of the data processing unit (see 36 in Fig. 3).
For claim 11, Hjelt further discloses means for mounting the device on the wrist of the person (35).
For claim 23, Hjelt further discloses wherein said data processing unit is configured to increase said cumulative index value using a different algorithm from said first algorithm when said first criteria does not exceed said predefined magnitude threshold (Examiner’s Note: block 42 determines the type of activity, with its associated algorithm based on the dominant attributes of the activity, so when the data does not have a step-like dominating attribute, it does not exceed such a predefined magnitude threshold) (para [0061]) (also see Fig. 3 and para [0043] and [0044]).
For claim 24, Hjelt further discloses wherein said data processing unit is configured to increase said cumulative activity index value using a different algorithm from said first algorithm when said first criteria exceeds said predefined magnitude threshold and said acceleration data corresponds to running-related moves of the person (Examiner’s Note: intensity-based algorithm is selected when a running-related activity, such as football, soccer, basketball, etc., which is a different algorithm from the speed algorithm) (see Fig. 3) (also see para [0043], [0044], and [0061]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hjelt in view of Pillai, and further in view of U.S. Patent Application Publication No. 2013/0274587 to Coza et al. (hereinafter “Coza”).
For claim 7, Hjelt and Pillai do not expressly disclose means for receiving speed data of the person from a speed sensor and to adapt properties of the conversion function in the memory of the device so as to reflect a correct relation between the average acceleration and said speed data.
However, Hjelt teaches a data processor (12).
Additionally, Coza teaches establishing a correlation between speed data of a speed sensor and acceleration data of an accelerometer (para [0185]).
It would have been obvious to a skilled artisan to modify Hjelt to include means for receiving speed data of the person from a speed sensor and to adapt properties of the conversion function in the memory of the device so as to reflect a correct relation between the average acceleration and said speed data, in view of the teachings of Coza, for the obvious advantage of being able to empirically determine the relationship between speed and acceleration so that it may be tailored to an individual setting.
Response to Arguments
Applicant’s arguments filed 8/18/22 have been fully considered.  
With respect to the 112(a) rejection, the portions cited by Applicant still don’t provide the algorithm/flowchart for the claimed subject matter.  That is, the portions cited by Applicant appear to merely parrot the language in the claim(s).  Therefore, this rejection is maintained absent a showing of the algorithm/flowchart that is evidence Applicant had possession of the claimed invention.
With respect to the 103 rejection, The examiner believes that the arguments have been rendered moot by the new grounds of rejection presented in the current Office action.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791